DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and  6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brackney (U.S. 2011/0115816 A1) in view of Mulloni et al. (U.S. 2014/0327792 A1).
Regarding Claim 1, Brackney discloses a non-transitory, computer-readable medium storing instructions executable by at least one processor in a computing device (Brackney, [0069] “one or more modules of computer program instructions encoded on a computer-readable medium for execution by a processor” wherein the instructions are configured to cause the at least one processor to perform operations comprising: 
receiving image data representative of a facility from an image sensor of the computing device (Brackney, [0028] “ARBOT clients such as smart phones identify a building system or piece of equipment such as by using the client's camera to capture digital images of the equipment including information such as a fiducial marker” ; 
determining a location of the computing device within the facility (Brackney, [0037] “FIG. 2 illustrates a portion of a building management system 200 showing a building 210 and an operator 202 operating an ARBOT client 250 within the building 210” determining the computing device (client 250) is operating within the facility (the building 210); 
receiving operational data from an industrial automation equipment in the facility based on the location (Brackney, Fig. 6 [0051] “FIG. 6, The systems 610 includes equipment 612 such as lighting systems, HVAC components, each may include identification elements such as fiducial markers that facilitate their identification in a captured image 651, the building systems 610 include controllers or actuators 618 that can be used to operate the equipment 612 such as remotely by the building EMS via control signals 619 (which may be generated automatically based on sensor data 617) the client receives the operation data (fiducial markers, control signals) from an industrial automation equipment based on the location (control HVAC components, lighting systems via control signals be generated automatically based on sensor data) in the building; 
determining that the industrial automation equipment is at least partially blocked from view of the image sensor (Brackney [0041] “in FIGS. 2 and 3, the operator 202 is able to simply point their device or client 250 at each diffuser 256, 257, 258” and [0039] “is positioned proximate to these pieces of equipment in the image 254. Each object 372, 376, 380 includes a graphical portion 373, 377, 382 in the form, in this case, of an arrow that indicates direction of air flow from the diffusers” Fig. 3 shows a guard rail in front of the industrial equipment which is indicated direction of air flow from the diffusers, blocking its view partially (obstruction) when the operator move the client’s camera close to the industrial equipment); 
identifying one or more real objects presented in the image data that obstruct a view of the industrial automation equipment (Brackney, [0012] “the client may be operated to capture a real-time image of piece of building system equipment (e.g., a chiller, a ventilation component, a light element) and [0047] “FIG.5. The client 550 includes the space 510 with a building management overlay, the space 510 includes a chiller 560 with inlet/return piping 556 and outlet piping 558” and [0048] “The overlay includes return line object 570 that includes graphical portion 572 in the form of a red arrow showing flow direction” Brackney teaches identifying a real object (line object 570 with graphical data in a capture a real-time image of piece of building system equipment chiller 560, Fig. 5) overlays a view of the inlet/return pipping 556).
modifying the one or more real objects to display one or more outlines of the one or more real objects in response to the computing device being within a threshold distance from the industrial automation equipment; 
generating a virtual object representative of the industrial automation equipment based on the operational data (Brackney, Fig. 3, [0040] “the diffuser 358 is operating with low flow (out of range, for example) as shown by graphical and textual portions 382, 384, create a fault indicator or warning icon 390 for the diffuser 258” Brackney teaches generating (creating) a virtual object (a warning icon 390) for the diffuser 258 based on the operation data  with low flow out of range check (Fig. 3); and 
superimposing the virtual object on at least a portion of the one or more outlines within the image data (Brackney, Fig. 3, [0040] “The overlay 370 may include the icon or object 390 that includes a link component 390 linking it to the underperforming diffuser 258 and includes a box or button 392 that includes graphics or text providing building management data (e.g., text indicating the flow rate provided in object 380 is lower than desired for the building 210)” Brackney teaches an virtual object (e.g. a waring icon 390) is overlaid on a portion of a guard rail which generates one or more outlines within the image data 252.
Brackney teaches Fig. 3 shows a guard rail which generate an outline of the obstruction, in front of the industrial equipment, blocking its view partially (obstruction) when the operator move the camera of the client device (computing device) close to the industrial equipment and the first real object (the diffuser 256) depicts (use arrow 373) the first industrial automation equipment is position within the outline of the guard rail ([0040]).
However, Brackney does not explicitly teaches modifying the one or more real objects to display one or more outlines of the one or more real objects in response to the computing device being within a threshold distance from the industrial automation equipment; 
Mulloni teaches modifying the one or more real objects to display one or more outlines of the one or more real objects in response to the computing device being within a threshold distance from the industrial automation equipment (Mulloni, Figs.2A, 2B [0051][0052] “when camera 110 rotates around a target or object, movement around an object axis 210 at some pivot distance 230…During the sideways translational motion sequence images captured by camera 110 may be displayed on display 170”, [0063] “the pivot distance d may be selected based on various criteria, pivot distanced may be selected as an arbitrarily large value above some fixed threshold” and [0090] ‘in FIG. 9, in GUI 970, when camera 110 on UD 100 is pointed at a poor location for initialization, augmented cylindrical object 980 may change color (e.g. to red). In GUI 975, camera 110 on UD 100 is pointed at a good location for initialization and augmented cylindrical object 980 may turn a different color (e.g. to green)” Mulloni teaches a mobile device (1st computing device, UD 100) is moved within a specified distance (e.g. a threshold of pivot distance 230 from a poor location to a good location) of the physical object (Fig. 9, a cylindrical object 980) and modifying (changing) the outline of the cylindrical object 980 from red color, at a poor location (GUI 970) to green color, at good location (GUI 975) to highlight the full outline of cylinder object 980.
Brackney and Mulloni are combinable because they are from the same field of endeavor, system and method for images processing and try to solve issues of display data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for the method of Brackney to utilize the image depth sensor (as taught by Mulloni) in order to modify a physical object which is captured within a threshold distance to display outline because Mulloni can provide the mobile device (1st computing device, UD 100) is moved within a specified distance (a threshold of pivot distance 230) of the physical object (Fig. 9, a cylindrical object 980) based on the changing the red color of object at a poor location to a the green color at a good location) (Mulloni, Figs.2, 9, [0051][0052] [0090]). Doing so, it would provide a correct direction of trace motion sequence of the mobile device (UD 100) within the pivot distance to improve the display the outline of the physical object completely (Mulloni, [0082][0083]). 
Regarding Claim 2, Brackney as modified discloses the computer-readable medium of claim 1, wherein the instructions that cause the at least one processor to determine the location of the computing device comprises receiving location data associated with the computing device from a location sensor that is part of the computing device (Brackney, Fig. 6, [0058] “a determined location of the client 642 within the building 604 such as through the use of GPS and/or compass functionalities on the client 642” a GPS (a location sensor) can be used to determine location of mobile device (the client 642) within the building/plant.
Regarding Claim 6, Brackney as modified discloses the computer-readable medium of claim 1, wherein the virtual object comprises an illumination visual effect (Brackney, Fig. 4, [0048] “The operator may interact with the displayed control GUI by operation of the PDA 450 to control operation of the light 455 such as by adjusting gain until he and the occupants of the space 410 are satisfied with the level of illumination” Fig. 4 shows a virtual object (462) comprises an illumination visual effect (1806 lm 19W) of the light 455.
Regarding Claim 7, Brackney as modified discloses the computer-readable medium of claim 1, wherein the virtual object comprises one or more visual indications representative of the operational data associated with the industrial automation equipment (Brackney, Fig. 3, [0039] “the graphic or overlay 370 includes a digital object 372, 376, 380 that is associated with each of the diffusers 256, 257, 258, respectively. Each object 372, 376, 380 includes a graphical portion 373, 377, 382 in the form, of an arrow that indicates direction of air flow from the diffusers” Brackney teaches display a virtual object (graphical of an arrow 382) overlaid on a portion of the diffuser 258 (the real object) which indicates the operational parameters (information 374, temperature 71F, Fig. 3) of the automated building equipment.
Regarding Claim 8, Brackney as modified discloses the computer-readable medium of claim 1, wherein the instructions that cause the at least one processor to perform the operations comprises receiving one or more inputs via a display device presenting the image data (Brackney, Fig. 6, [0059] “The ARBOT module 649 further functions to parse information received from the ARBOT server 660 and providing digital information overlay and scene display 656 on display screen 652” Brackney teaches the client device can receive inputs (digital information overlay, scene display 656) and display the image data on display screen (652).
Regarding Claim 9, Brackney  in view of Mulloni discloses a non-transitory, computer-readable medium storing instructions executable by at least one processor in a computing device (Brackney, [0069] “one or more modules of computer program instructions encoded on a computer-readable medium for execution by a processor”, wherein the instructions comprise instructions to cause the at least one processor to perform operations comprising: 
receiving image data representative of a facility from an image sensor of the computing device; 
67determining a location of the computing device within the facility; 
receiving operational data from an industrial automation equipment in the facility based on the location; 
determining that the industrial automation equipment is at least partially blocked from view of the image sensor; 
identifying one or more real objects presented in the image data that obstruct a view of the industrial automation equipment; 
modifying the one or more real objects to display one or more outlines of the one or more real objects in response to the computing device being within a threshold distance from the industrial automation equipment; 
generating a first virtual object representative of the industrial automation equipment based on the operational data, wherein the first virtual object corresponds to a selectable graphic object (Brackney, [0038] “the ARBOT server creates an overlay including digital objects associated with each identified piece of equipment. The overlay is then transmitted to the client 250” and Fig. 3 [0040] “The overlay 370 may include the object 390 and includes a box or button 392…include in the text 394 that it is a selectable button that the user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258” Brackney teaches generating (creating) a first virtual object (390) representative of the industrial equipment (the diffuser 258), the first virtual object (390) as a selectable box or button (392); and 
superimposing the first virtual object on at least a portion of the one or more outlines within the image data (Brackney, Fig. 3 shows the first virtual object (390) is overlaid on portion of the outlines of the guard rail in front of the industrial equipment within the image data); 
receiving from an input at the first virtual object via the image data presented on a display device (Brackney (Fig. 3, [0040] “a box or button 392…include in the text 394 that it is a selectable button that the user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258 to adjust operation of the diffuser or related components to modify flow” receiving from an user input at the first virtual object (392);
generating a second virtual object representative of the operational data of the industrial automation equipment in response to receiving the input from the user (Brackney, [0038] “the ARBOT server creates an overlay including digital objects associated with each identified piece of equipment. The overlay is then transmitted to the client 250” and (Brackney, Fig. 5, [0048] “The overlay on the video image in displayed image 554 includes additional text boxes 580, 586 for the chiller 560, each of the boxes 580, 586 may be configured as selectable buttons that the user 502 may select (e.g., with a finger, a stylus, or the like) to request additional information such as a trend log (as shown at 582), a service record (as shown at 588)” Brackney teaches generating a second selectable virtual buttons (580, 586) as inputs which is used with a finger, a stylus to request additional information as shown at 582); and 
superimposing the second virtual object on the image data (Brackney, Fig. 5 shows the second virtual object (selectable virtual buttons 580, 586) is overlaid on the image data 554.
Claim 9 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 10, Brackney as modified discloses the computer-readable medium of claim 9, wherein the input comprises a touch input (Brackney, Fig. 6, [0074] [0074] To provide for interaction with a user (with an I/O portion 646 of client 642, a computer having a display device, LCD (liquid crystal display) monitor, for displaying and receiving input such as with a touch screen” the client 642 has a touch input screen 652.
Regarding Claim 11, Brackney as modified discloses the computer-readable medium of claim 9, wherein the instructions that cause the at least one processor to perform the operations comprises displaying the one or more outlines using a visual effect (Brackney, Fig. 4, [0045] “The engineer 402 sweeps his PDA 450 across the open plan office space 410. In the displayed image 454 indications of the relative luminous power and power consumption from the smart ballasts 455, 456, 458, 460, 462, 464 in the field of view of the camera of PDA 450. This indication is provided by the overlay in image 454 including visual objects 466, 468, 470, 474, 480, 486 which include as a record of the number of bulb changes” Fig. 4 shows a visual object (462) comprises displaying an illumination visual effect (1806 lm 19W) of the outline of the light 455. 
Regarding Claim 12, Brackney as modified discloses the computer-readable medium of claim 9, wherein the first virtual object comprises one or more virtual button objects configured to receive one or more inputs, and wherein each of the one or more virtual button objects is configured cause the at least one processor to present information related to one or more respective properties of the industrial automation equipment (Brackney,Fig. 5, [0048] “The overlay on the video image in displayed image 554 includes additional text boxes 580, 586 for the chiller 560, each of the boxes 580, 586 may be configured as selectable buttons that the user 502 may select (e.g., with a finger, a stylus, or the like) to request additional information such as a trend log (as shown at 582), a service record (as shown at 588)” Brackney teaches selectable virtual buttons (580, 586) as inputs which is used with a finger, a stylus to request additional information as shown at 582.
Regarding Claim 13, Brackney as modified discloses the computer-readable medium of claim 12, wherein the instructions that cause the at least one processor to perform the operations comprising superimposing one or more graphics associated with the one or more respective properties in response to receiving the one or more inputs via the one or more virtual button objects (Brackney, [0047] “FIG. 5, the space 510 includes a chiller 560 with inlet/return piping 556 and outlet piping 558“ and [0048] “The overlay includes return line object 570 that includes graphical portion 572 in the form of a red arrow showing flow direction (with red showing that the flow is return fluid…includes outlet line object 576 that includes graphical portion 577 in the form of a blue arrow showing flow direction (with blue indicating that the flow is outlet fluid at a lower temperature)” Brackney teaches superimposing graphics icons (graphical red/blue arrows 572, 577) associated with showing flow direction of inlet/return piping 556 and outlet piping 558 in response to virtual input button 580, 586 of the chiller 560 (Fig. 5).
Regarding Claim 14, Brackney as modified discloses the computer-readable medium of claim 9, wherein the first virtual object comprises one or more virtual button objects configured to receive one or more inputs, and wherein each of the one or more virtual button objects is configured cause the at least one processor to cause the industrial automation equipment to perform one or more functions (Brackney,Fig. 5, [0048] “The overlay on the video image in displayed image 554 includes additional text boxes 580, 586 for the chiller 560, each of the boxes 580, 586 may be configured as selectable buttons that the user 502 may select (e.g., with a finger, a stylus, or the like) to request additional information such as a trend log (as shown at 582), a service record (as shown at 588)” Brackney teaches selectable virtual buttons (580, 586) as inputs which perform different functions such as request a power trend log (582) or a service record water (588).  
Regarding Claim 15, Brackney as modified discloses the computer-readable medium of claim 14, wherein the one or more functions comprise updating software associate with the industrial operation equipment (Brackney, [0047] “A fiducial marker 562 is provided on the chiller's control panel to allow a software module on the client 550 or on ARBOT server to process the data of image 554 and identify the chiller 560” A function of the fiducial marker 562 (Fig. 5) is provided on the chiller's control panel to allow a software module to process the data of image 554 and identify the chiller 560.
Regarding Claim 16, Brackney discloses a method (Brackney, [0016] “a method”), comprising: 
displaying, via a processor (Brackney, [0052] “a processor 622”), image data representative of industrial automation equipment, wherein the image data is acquired via an image sensor of a computing device (Brackney, [0005] “operate building systems with more energy efficiency such as with automated control and monitoring of heating, ventilation, and lighting needs of a building” and Fig. 6, [0057] “The ARBOT client 642 with an image 651 may be captured by the camera 650 and displayed in the image 656 of screen 652” Fig. 6 shows image data 651 represents the industrial automation equipment 612, wherein the image data is captured via a camera 650 (image sensor) of a computing device 600.
receiving, via the processor, data associated with the industrial automation equipment from one or more databases, wherein the data is representative of one or more components that are part of the industrial automation equipment (Brackney, [0013] “AR technology is used along with existing building automation systems and a relational database to overlay a new and useful set of performance data, operations and maintenance guidance, a mechanism for interacting with the building” and [0028] “The ARBOT server then accesses the building EMS database with the system/equipment ID to retrieve building management data linked to the identified system/equipment” receiving data associated with the industrial automation equipment from the building EMS database represents one or more components part of equipment (see Fig. 3); 
generating, via the processor, one or more virtual objects that depict the one or more components of the industrial automation equipment within the outline of the industrial automation equipment; and  displaying, via the processor, the one or more virtual objects within the outline (Brackney, [0038] “the ARBOT server creates an overlay including digital objects associated with each identified piece of equipment” and [0039] “FIG. 3, the graphic or overlay 370 includes a digital object 372, 376, 380 that is associated with each of the diffusers 256, 257, 258, respectively, and is positioned proximate to these pieces of equipment in the image 254” Brackney teaches generating (creating) overlaid virtual objects (digital objects 372, 356, 380) that depict components of the industrial automation equipment (the diffusers 256, 257, 258) within the outline is positioned proximate to these pieces of equipment) and display the overlaid virtual objects (372, 356, 380) in the image 254 (Fig. 3).
However, Brackney does not explicitly teach determining, via the processor, that the computing device is within a threshold distance of the industrial automation equipment; modifying, via the processor, the image data to present an outline of the industrial automation equipment;
Mulloni teaches determining, via the processor, that the computing device is within a threshold distance of the industrial automation equipment (Mulloni, Figs.2A, 2B [0051][0052] “when camera 110 rotates around a target or object, movement around an object axis 210 at some pivot distance 230…During the sideways translational motion sequence images captured by camera 110 may be displayed on display 170”, [0063] “the pivot distance d may be selected based on various criteria, pivot distanced may be selected as an arbitrarily large value above some fixed threshold” Mulloni teaches a computing device with a camera moves around a physical object (or an industrial automation equipment) within a threshold distance (pivot distance 230); 
69modifying, via the processor, the image data to present an outline of the industrial automation equipment (Mulloni, [0090] ‘in FIG. 9, in GUI 970, when camera 110 on UD 100 is pointed at a poor location for initialization, augmented cylindrical object 980 may change color (e.g. to red). In GUI 975, camera 110 on UD 100 is pointed at a good location for initialization and augmented cylindrical object 980 may turn a different color (e.g. to green)” Mulloni teaches a mobile device (1st computing device, UD 100) is moved within a specified distance (e.g. a threshold of pivot distance 230 from a poor location to a good location) of the physical object (Fig. 9, a cylindrical object 980) and modifying (changing) the outline of the cylindrical object 980 from red color, at a poor location (GUI 970) to green color, at good location (GUI 975) to highlight the full outline of cylinder object 980; 
Brackney and Mulloni are combinable see rationale in claim 1.
Regarding Claim 17, Brackney as modified discloses the method of claim 16, wherein determining that the computing device is within the threshold distance of the industrial automation equipment comprises receiving location data associated with the computing device from a location sensor that is part of the computing device (Brackney, Fig. 6, [0058] “a determined location of the client 642 within the building 604 such as through the use of GPS and/or compass functionalities on the client 642” a GPS (a location sensor) can be used to determine location of mobile device (the client 642) within the threshold distance of the industrial automation equipment.
Regarding Claim 18, Brackney as modified discloses the method of claim 16, wherein generating the one or more virtual objects comprises: generating one or more graphics based on the data; and positioning the one or more graphics within the outline, wherein the one or more graphics are positioned based on one or more relative positions of the one or more components with respect to the industrial automation equipment (Brackney, [0038] “The ARBOT server identifies the three diffusers 256, 257, 258 by location of client 250 in building 210 and/or by some ID marker (not shown in FIG. 2) positioned on or proximate to one or more of the diffusers 256, 257, 258. Upon its receipt, the ARBOT server creates an overlay including digital objects associated with each identified piece of equipment” and Fig. 3, [0039] “the graphic or overlay 370 includes a digital object 372, 376, 380 that is associated with each of the diffusers 256, 257, 258, respectively, and is positioned proximate to these pieces of equipment in the image 254” Brackney teaches generating virtual object with graphical arrows 372, 376, 380 that is associated with each of the diffusers 256, 257, 258 and positioning within the outline wherein the graphical arrows are positioned proximate to these pieces of equipment (the diffusers 256, 257, 258) in the image 254 (Fig. 3).
Regarding Claim 19, Brackney as modified discloses the method of claim 16, wherein the data comprises one or more identities associated with the one or more components (Brackney, [0047] “FIG. 5, A fiducial marker 562 is provided on the chiller's control panel to identify the chiller 560. This identification is then used to retrieve building management information for the chiller and the location of the marker 562” a fiducial marker 562 to identify a chiller 560, one or more temperatures associated with the one or more components (Brackney, Fig. 5 [0048] “[0048] The overlay includes return line object 570 that includes graphical portion 572 in text box 573 with text based on the building management data from the EMS database for chiller 560 (e.g., return temperature as indicated by sensor data provided to the building EMS)” the return temperature (64 F) of the return pipping 556), one or more speeds associated with the one or more components (Brackney, [0033] “FIG. 1, The building EMS 110 also includes hardware and/or software to remotely control via signals 115 a set of building system actuators 114 such as to actuate a chiller, to operate a fan at a particular speed, to close a damper” the speed to operate a fan in the building system), one or more statuses associated with the one or more components (Brackney, Fig. 3, [0040] “The overlay 370 may include the icon or object 390 that linking it to the underperforming diffuser 258 and includes graphics or text indicating the flow rate provided in object 380 is lower than desired for the building 210” a text indicates a status the flow rate in object 380 is lower than desired), or a combination thereof.  
Regarding Claim 20, Brackney as modified discloses the method of claim 19, wherein the one or more virtual objects comprise one or more graphics representative of the data (Brackney, Fig. 3, [0040] “The overlay 370 may include the icon or object 390 that linking it to the underperforming diffuser 258 and includes graphics or text indicating the flow rate provided in object 380 is lower than desired for the building 210” the virtual object 390 includes graphic box with an arrow contains a text indicates a status the flow rate in object 380 is lower than desired.
Claims 3, 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Brackney (U.S. 2011/0115816 A1) in view of Mulloni et al. (U.S. 2014/0327792 A1) and further in view of Mihelich et al. (U.S. 2015/0193982 A1).
Regarding Claim 3, the computer-readable medium of claim 1, Brackney as modified does not explicitly teach wherein the instructions that cause the at least one processor to perform the operations comprising determining one or 66more physical dimensions of the industrial automation equipment based on the operational data.  
However, Mihelich teaches determining one or 66more physical dimensions of the industrial automation equipment based on the operational data (Mihelich, Fig. 8A [0054] “the one or more dimensions of a physical object are determined by determining the distance between the position of the electronic device 800 at one end of the physical object and the position of the electronic device 800 at the other end of the physical object along a measurement axis” Mihelich teaches determining physical dimension of a physical object in part on the identities of the one or more of the physical features (X, Y, Z, Fig. 8) based on operation data (distance from the position of the computing device to a physical object/a industrial automation equipment during searching);
Brackney, Mulloni and Mihelich are combinable because they are from the same field of endeavor, system and method for images processing and try to solve issues of display data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for the method of Brackney to utilize the determining a dimension of a physical object/an industrial automation equipment (as taught by Mihelich) in order to determine one or 66more physical dimensions of the industrial automation equipment based on the operational data because Mihelich can provide a mobile device determines physical dimension of a physical object in part on the identities of the one or more of the physical features (X, Y, Z, Fig. 8) based on operation data (Mihelich Fig. 8A [0054]). Doing so, it would provide the physical position/orientation of the mobile device to the physical objects can control or impact how the AR interactions are depicted within the AR overlays (Mihelich, [0039]). 
Regarding Claim 4, the computer-readable medium of claim 1, Brackney as modified does not explicitly teach wherein the instructions that cause the at least one processor to perform the operations comprising determining an orientation of the computing device in relation to the industrial automation equipment based on the location. 
However, Mihelich teaches determining an orientation of the computing device in relation to the industrial automation equipment based on the location (Mihelich, Fig. 1 [0026] “the electronic device 100 can determine a relative orientation/position of the electronic device 100 and from the identity of artwork 130 captured by the imaging cameras 106, 108 based on the point of view of the imaging cameras 106, 108 while in this orientation/position” Mihelich teaches an orientation/position of the computing device (100) with respect to physical features (the artwork 130/or an industrial automation equipment) based on the location.
Brackney, Mulloni and Mihelich are combinable see rationale in claim 3.
Regarding Claim 5, Brackney discloses the computer-readable medium of claim 1, wherein the virtual object  representation of the industrial automation equipment (Brackney, [0017]  “X-Y-X coordinates of markers for mapping the overlay object” and Fig. 3, [0039] “the graphic or overlay 370 includes a digital object 372, 376, 380 that is associated with each of the diffusers 256, 257, 258, respectively. Each object 372, 376, 380 includes a graphical portion 373, 377, 382 in the form, of an arrow that indicates direction of air flow from the diffusers” Brackney teaches display a virtual object (graphical of an arrow 382) overlaid on a portion of the diffuser 258 (the real object) which indicates the operational parameters (information 374, temperature 71F, Fig. 3) of the automated building equipment.
However, Brackney as modified does not explicitly teach wherein the virtual object comprises a three-dimensional (3D) representation of the industrial automation equipment.  
Mihelich teaches wherein the virtual object comprises a three-dimensional (3D) representation of the industrial automation equipment (Mihelich, [0042] “FIG. 5, the physical position/orientation between two electronic devices 502, 504 is used to control how each electronic device views a virtual object 506 inserted into a local environment 508 observed by the electronic devices 502, 504” Mihelich teaches a 3D virtual object 506 is overlaid on a physical local environment 508 based on the physical position/orientation relative between the electronic device and the physical object artwork.
Brackney, Mulloni and Mihelich are combinable see rationale in claim 3.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Lawson et al. (U.S. 2013/0211546 A1) and Petterson et al. (U.S. 2015/0253766 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611